Case: 16-11543   Date Filed: 01/17/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11543
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-00215-CG-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOSHUA CURTIS CLARK,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (January 17, 2017)

Before MARTIN, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-11543     Date Filed: 01/17/2017   Page: 2 of 2


      William Hughes, appointed counsel for Joshua Clark in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Clark’s conviction and sentence are AFFIRMED.




                                         2